OPINTON of the Court, by
Judge Logan,
Ford sued out executions against the estate of Smith and Moore, which were levied on a tract of land given up by Smith for that purpose, but which was not sold for the want of bidders under the first execution, and u nder a second for want of commissioners to value the land pursuant to a then existing law upon the subject.
Ia this state of things does the business appear to have remained until 1809, when Ford’s executor obtained a quashal of said executions, upon motion, having previously given legal notice thereof to the proper parties : from which this appeal is prosecuted.
By an act of assembly passed in 1802, the case ⅛ completely embraced, and the judgment of the court quashing the executions seems perfectly regular.
The only ground relied on by the assignment of error is the length of time from the date of the executions until the notice to quash. The act prescribes no period within which the motion shall be made, but declares that in any case where the land will not sell for three-fourths of its value, or the collection of the debt has keen prevented by the nonatteadaoce of the commis* *334sioners, or any other cause,, it shall be lawful for the,, plaintiff) upon notice, &c. to quash the execution, hav-⅛ ing given ten days previous notice to the opposite par' ty, and take out any execution given by law, as though no execution had ever issued in such case,
Judgment affirmed^ -